Fourth Court of Appeals
                               San Antonio, Texas
                                    February 20, 2014

                                   No. 04-12-00841-CV

SCHUHARDT CONSULTING PROFIT SHARING PLAN, Allan P. Blosxom, III, Thomas
            O. Stoner, Stormy Night, LLC and TOS Ranch, LLC,
                                Appellants

                                            v.

         DOUBLE KNOBS MOUNTAIN RANCH, Inc and Carlton E. Thompson,
                             Appellees

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2011-09-28311-CV
                    Honorable Mickey R. Pennington, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion to Withdraw and Substitute Lead Counsel is
GRANTED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court